ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant's amendment and response received on 5/7/21 has been entered. Claims 43-47 have been canceled. Claims 28-42 and 48-49 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.
Those sections of Title 35, US code, not included in this office action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The rejection of claims 28-32, and 43-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in view of applicant’s amendments to the claims or cancellation of the claims.   

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 28-42 and 48-49 are considered free of the prior art of record and allowed. The closest prior art is U.S. Patent Application Publication 2011/0145940 (June 16, 2011), hereafter referred to as Voytas et al., with an effective filing date of December 10, 2009, Minczuk et al. (2008) Nucleic Acids Research, Vol. 36(12), 3926-3938, and Boch et al. (2009) Science, Vol. 326, 1509-1512. While Voytas and Boch provide evidence for activity of TALENs with 9.5, 11.5 and 13.5 RVDs specific for target sequence, none of Voytas et al., Minczuk et al., or Boch et al. provide the teaching or suggestion that 9.5 or 11.5 RVD TALENs exhibit increased sensitivity to DNA/protein mismatch at N  or N-1 positions relative to a TALEN with 15.5 RVDs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633